Name: Commission Regulation (EC) No 2052/2001 of 19 October 2001 laying down to what extent applications for issue of export licences submitted during October 2001 for beef products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  animal product
 Date Published: nan

 Avis juridique important|32001R2052Commission Regulation (EC) No 2052/2001 of 19 October 2001 laying down to what extent applications for issue of export licences submitted during October 2001 for beef products which may benefit from special import treatment in a third country may be accepted Official Journal L 277 , 20/10/2001 P. 0007 - 0007Commission Regulation (EC) No 2052/2001of 19 October 2001laying down to what extent applications for issue of export licences submitted during October 2001 for beef products which may benefit from special import treatment in a third country may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef sector and repealing Regulation (EEC) No 2377/80(1), as last amended by Regulation (EC) No 24/2001(2), and in particular Article 12(8) thereof,Whereas:(1) Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79(3), as last amended by Regulation (EEC) No 3434/87(4).(2) Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the fourth quarter of 2001. No applications were submitted for export licences for beef,HAS ADOPTED THIS REGULATION:Article 1No applications for export licences were lodged for the beef referred to in Regulation (EEC) No 2973/79 for the fourth quarter of 2001.Article 2Applications for licences in respect of the meat referred to in Article 1 may be lodged in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the first quarter of 2002 the total quantity available being 1250 t.Article 3This Regulation shall enter into force on 20 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 143, 27.6.1995, p. 35.(2) OJ L 3, 6.1.2001, p. 9.(3) OJ L 336, 29.12.1979, p. 44.(4) OJ L 327, 18.11.1987, p. 7.